DISMISSED; Opinion Filed October 26, 2016.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00937-CV

                  SHERRY XIAOHUA XING, Appellant
                               V.
    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 05-1296-W-304

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Lang
        This appeal concerns a parental termination. The notice of appeal was due within twenty

days of the April 21, 2016 order of dismissal or, with a timely extension motion, no later than

May 26, 2016. See TEX. R. APP. P. 26.1(b), 28.4(a)(1). The clerk’s record does not contain a

copy of the notice of appeal, but our records reflect the notice of appeal was filed August 8,

2016.

        By letter filed September 20, 2016, we directed appellant to provide the Court, no later

than September 30, 2016, a letter brief explaining how the Court has jurisdiction over the appeal.

See Garza v. Hibernia Nat. Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.] 2007,

no pet.) (timely filing of notice of appeal is jurisdictional). We cautioned appellant that failure to
do so could result in dismissal of the appeal without further notice. To date, appellant has not

filed the letter brief, and nothing before us demonstrates our jurisdiction.

       Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

160937F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHERRY XIAOHUA XING, Appellant                     On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00937-CV        V.                       Trial Court Cause No. 05-1296-W-304.
                                                   Opinion delivered by Justice Lang. Justices
TEXAS DEPARTMENT OF FAMILY                         Myers and Evans participating.
AND PROTECTIVE SERVICES, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 26th day of October, 2016.




                                             –3–